Opinion issued November 9, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00238-CV
                            ———————————
   LEE-VAR, INC. D/B/A PALMER OF TEXAS TANKS, INC., Appellant
                                         V.
                     M-I OVERSEAS LIMITED, Appellee



                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-01813


                          MEMORANDUM OPINION

      Appellant, Lee-Var, Inc. d/b/a Palmer of Texas Tanks, Inc., representing that

the parties have reached a settlement and it no longer wishes to pursue its appeal,

has filed an unopposed motion to dismiss the appeal. No other party has filed a

notice of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a), (c).
      Accordingly, we reinstate the appeal, grant appellant’s motion, and dismiss

the appeal. See id. 42.1(a); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                        2